In an action, inter alia, to recover damages for false arrest, plaintiffs appeal from an order of the Supreme Court, Queens County (Hyman, J.), dated April 26, 1982, which denied their motion for leave to reargue a prior motion to restore the case to the Trial Calendar as against defendants Ehmke. Appeal dismissed, with $50 costs’ and disbursements. The denial of a motion to reargue is not appealable (Wyatt v County of Putnam, 75 AD2d 850; Matter of Bucksbaum v County of Nassau, 75 AD2d 869). Lazer, J. P., Mangano, Gibbons and Brown, JJ., concur.